Per Curiam.
The affidavit and information in this case were filed in 1861, and charge that the defendant, within two years of the commencement of the prosecution, did, knowingly, encourage a negro man named Wilson, who had come into the State about the 1st of December, 1860, which fact was known to the defendant, to remain in the State; such encouragement being given by giving him employment, and furnishing him a home, etc. The information was quashed. Ve think the information was good. '
The judgment is reversed, with costs. Cause remanded, etc.